Exhibit 10.2

 

 

FIFTH AMENDMENT TO
VOTING AGREEMENT

 

This Fifth Amendment to Voting Agreement (this “Amendment”) is effective as of
June 13, 2019 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Moab Partners, L.P. and Moab Capital Partners, LLC (collectively,
the “Holders”). Capitalized terms not otherwise defined herein have the meanings
set forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Voting
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Voting Agreement dated as of November 17, 2016, the Second Amendment to Voting
Agreement dated as of May 31, 2017, the Third Amendment to Voting Agreement
dated as of December 18, 2017 and Fourth Amendment to Voting Agreement dated as
of June 9, 2019 (the “Agreement”);

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                   The Company waives the limitations of Section 6 of the
Agreement to the extent, but only to the extent, they restrict the Holders’ sale
to Harbert Discovery Fund LP or its affiliates (“Harbert”) of all shares of the
Company’s Common Stock owned by the Holders as of the date of this Agreement,
provided such sale occurs on or before June 15, 2019.

 

2.                   Section 8 of the Agreement shall be amended and restated to
read as follows:

 

8. Termination. This Agreement is effective as of the date hereof and shall
remain in full force and effect until the termination of the Standstill
Agreement, as amended by the Fourth Amendment to Standstill Agreement or, if
earlier, the effective date of the sale by the Holders of all shares of the
Company’s Common Stock owned by them to Harbert, provided such sale occurs on or
before June 15, 2019. (the “Covered Period”).

 

3.                   If there is any inconsistency or ambiguity between this
Amendment and the Agreement, this Amendment shall control in all respects.

 

4.                   Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

5.                   This Amendment may be executed in as many counterparts as
may be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, and each of which, when so executed, shall be deemed an
original, and all such counterparts shall constitute one and the same
instrument.

 

[Signature Page Follows]

 



 1 

 













 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  Perceptron, Inc.                     By:  /s/ David L. Watza     Name: David
L. Watza     Title: President and Chief Executive Officer                   MOAB
PARTNERS, L.P.                     By:  /s/ Michael Rothenberg     Name:    
Michael Rothenberg     Title:     General Partner of Moab GP LLC the  
               General Partner of Moab Partners, LP                   MOAB
CAPITAL PARTNERS, LLC                   By:  /s/ Michael Rothenberg     Name:  
Michael Rothenberg   Title:     President  



 

 

 

 

 

2



 

 

 

